Exhibit 10.06
FEDERAL HOME LOAN BANK OF NEW YORK
SEVERANCE PAY PLAN
AS AMENDED EFFECTIVE NOVEMBER 18, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   PAGE  
 
       
I DEFINITIONS
    1  
 
       
II ESTABLISHMENT OF THE PLAN
    3  
 
       
III PROVISIONS RELATING TO SEVERANCE BENEFITS
    4  
 
       
IV GENERAL PROVISIONS
    9  
 
       
V MISCELLANEOUS
    11  
 
       
VI AMENDMENTS AND PLAN TERMINATION
    12  

 

i



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.01 “Bank” means the Federal Home Loan Bank of New York.
1.02 “Code” means and refers to the Internal Revenue Code of 1986, as amended.
1.03 “Date of Employment” means and refers to the date on which an individual
was first employed by the Bank as an Employee.
1.04 “Effective Date” means January 1, 2008.
1.05 “Employee” means and refers to any individual who is a regular employee of
the Bank who works twenty (20) hours a week or more and excludes interns and
other individuals employed by the Bank whose employment is intended not to
exceed one thousand (1,000) hours in any twelve (12) month period.
1.06 “Employment” means and refers to the legal relationship of employment
between an Employee and the Bank.
1.07 “Exempt Employee” means and refers to an Employee who is exempt from the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.
1.08 “Non-Exempt Employee” means and refers to an Employee who is subject to the
overtime pay provisions of the Fair Labor Standards Act of 1938, as amended.
1.09 “Officer” means and refers to an officer of the Bank who has been
designated as such by the Board of Directors of the Bank.
1.10 “Outplacement Services” means and refers to internal and/or external
professional assistance provided to Employees following their Termination of
Employment with the Bank with respect to their search for new employment.
1.11 “Periods of Service” means and refers to the number of six (6) month
periods, in the aggregate, for which an Employee is employed by the Bank,
commencing with the Date of Employment of the Employee and ending with the date
of Termination of the Employee’s Employment with the Bank, both dates inclusive,
excluding any period of Employment which Terminated under circumstances under
which the Employee was not eligible for Severance Benefits under this Plan.
1.12 “Plan” means this Federal Home Loan Bank of New York Severance Pay Plan, as
amended from time to time hereafter.
1.13 “Plan Administrator” means and refers to the Director of Human Resources of
the Bank.

 

1



--------------------------------------------------------------------------------



 



1.14 “Reduction in Force” or “RIF” means and refers to a systematic series of
Terminations of Employment of Employees by the Bank intended to lead to a
permanent reduction in staffing.
1.15 “Release” means and refers to the elimination of a position with the Bank
as part of a RIF, reorganization, or other management action, where no other
Employment with the Bank is offered to an Employee and the Employment of the
affected Employee is involuntarily Terminated.
1.16 “Resignation,” “Resign,” and “Resigned” mean and refer to a Termination of
Employment with the Bank initiated by an Employee, other than a resignation
requested by the Bank.
1.17 “Severance Benefits” means and refers to the amount payable under this Plan
to an Employee qualifying for Severance Benefits, determined pursuant to the
provisions of Section 3.04 and computed with respect to and based upon the base
weekly salary of the Employee immediately preceding the date on which such
Severance Benefits commence pursuant to Article III of this Plan.
1.18 “Termination of Employment” and “Terminated,” when used with reference to
and in conjunction with Employment, have the meaning set forth in Section 3.11.
1.19 “Termination for Cause” means and refers to the Termination by the Bank of
the employment of an Employee for (i) the commission of an illegal or unethical
act, (ii) a violation of established Bank policy or practice, or (iii) the
failure of the Employee to perform the duties of his or her position in a
satisfactory manner, in each case as determined by the Plan Administrator in his
sole and exclusive discretion.
1.20 “Year” means and refers to the taxable year of an Employee as such term is
used in and for purposes of the Code.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
ESTABLISHMENT OF THE PLAN
2.01 Establishment of the Plan. The Bank hereby amends the Federal Home Loan
Bank of New York Severance Pay Plan, to set forth the terms and provisions under
which Severance Benefits will be granted to Employees whose Employment with the
Bank is Terminated under certain specified circumstances, effective January 1,
2008.
2.02 Replacement of Prior Policies. This Plan supersedes and replaces any Bank
policies relating to the subject matter of this Plan that may have been in
effect prior to the Effective Date.

 

3



--------------------------------------------------------------------------------



 



ARTICLE III
PROVISIONS RELATING TO SEVERANCE BENEFITS
3.01 Participation. Participation in this Plan shall be extended to all
Employees of the Bank.
3.02 Eligibility for Severance Benefits. An Employee who shall have completed at
least two (2) Periods of Service shall be eligible for Severance Benefits under
this Plan upon the Termination of the Employee’s Employment with the Bank under
any of the following circumstances:
(a) The Employee’s position has been eliminated; or
(b) The employment of the Employee has been terminated as part of a RIF;
(c) The Employee has been determined by the Plan Administrator, in the sole and
exclusive discretion of the Plan Administrator, to be unable to perform in a
satisfactory manner the duties of the position in which the Employee is then
employed, where such inability to perform has been determined by the Plan
Administrator, in his sole and exclusive discretion, to not warrant a
Termination for Cause, as defined in Section 1.19; or
(d) The Employee has Resigned from his or her Employment with the Bank either
(i) following a reduction in salary grade, level, or rank, or a significant
reduction of duties and responsibilities, as determined by the Plan
Administrator in his sole and exclusive discretion, except when such reduction
occurs as a result of disciplinary action by the Bank, or (ii) following a
refusal to accept a transfer to a location outside a fifty (50) mile radius of
the location at which the Employee is presently employed, provided, in either
case, that the Employee shall have provided to the Plan Administrator within not
more than thirty (30) days following the occurrence of such condition, at least
ten (10) days’ notice in writing of the condition referred to in clause (i) or
(ii), as applicable, and his or her intention to Resign based thereon and that
the Bank shall not have remedied the condition for such Resignation within
thirty (30) days following the giving of such notice by the Employee.
3.03 Disqualification for Severance Benefits. Anything contained in this Plan to
the contrary notwithstanding, an Employee shall not be eligible for Severance
Benefits under this Plan upon his or her termination of employment with the Bank
where such termination is due to any of the following circumstances:
(a) A Resignation by the Employee, other than one described in paragraph (d) of
Section 3.02, or a Resignation by the Employee without giving the ten (10) days’
notice in writing to the Plan Administrator required by said paragraph (d) or
prior to the expiration of said period, or if the condition on which such
Resignation was based shall have been remedied by the Bank within the thirty
(30) day period referred to in said paragraph (d);

 

4



--------------------------------------------------------------------------------



 



(b) The Resignation of the Employee prior to the effective date of the
termination of the Employee’s employment as a result of a Release; or
(c) The Employee’s Termination for Cause;
in each case, as determined by the Plan Administrator in his sole and absolute
discretion.
3.04 Computation of Severance Benefits. The amount of Severance Benefits payable
under this Plan to an Employee qualifying for Severance Benefits under this Plan
shall be determined based (i) upon the level of the Employee’s position with the
Bank at the date of the termination of the Employee’s employment with the Bank
and (ii) the Employee’s Periods of Service with the Bank:
(a) Officers of the Bank shall be eligible for two (2) weeks of Severance
Benefits for each Period of Service with the Bank, but not less than six
(6) weeks of Severance Benefits;
(b) Exempt Employees of the Bank shall be eligible for one (1) week of Severance
Benefits for each Period of Service with the Bank, but not less than four
(4) weeks of Severance Benefits; and
(c) Non-Exempt Employees of the Bank shall be eligible for one (1) week of
Severance Benefits for each Period of Service with the Bank, but not less than
two (2) weeks of Severance Benefits;
in each case, subject to the provisions of Section 3.05.
3.05 Maximum Amount of Severance Benefits. Anything in this Plan to the contrary
notwithstanding, in no event shall an Employee be eligible to receive Severance
Benefits, in the aggregate for all Periods of Service, whether or not
continuous, totaling more than the lesser of (i) thirty-six (36) weeks in the
case of an Officer of the Bank, twenty-four (24) weeks in the case of an Exempt
Employee of the Bank, and twelve (12) weeks in the case of a Non-Exempt Employee
of the Bank, or (ii) two (2) times the lesser of (a) the sum of the Employee’s
annualized compensation based upon his annual rate of pay for services as an
Employee for the Year preceding the Year in which the Employment of the Employee
by the Bank Terminated (adjusted for any increase during that Year that was
expected to continue indefinitely if the Employment of the Employee had not
Terminated) or (b) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the Year in which
the Employment of the Employee Terminated.

 

5



--------------------------------------------------------------------------------



 



3.06 Method of Payment of Severance Benefits. The Severance Benefits payable
under the provisions of Section 3.04 shall be paid as salary, coinciding with
the normal payroll cycle, for a period of time equal to the number of weeks of
Severance Benefits for which the Employee is eligible, commencing with the first
payroll period following the termination of employment of the Employee and the
receipt by the Bank of the agreement referred to in Section 3.10 signed by the
Employee, and shall be subject to withholding of Federal and State income taxes
and other employment taxes based upon the number of withholding allowances
provided, that, anything in this Plan to the contrary notwithstanding, in no
event shall any Severance Benefits be paid or payable to any Employee later than
the last day of the second Year following the Year in which the Termination of
Employment of the Employee occurred.
3.07 Termination of Severance Benefits. Anything in this Plan to the contrary
notwithstanding, the Severance Benefits for which an Employee is eligible under
this Plan shall cease and terminate no later than upon the Employee’s
reemployment by the Bank or by an employer other than the Bank. The Employee
shall be responsible for notifying the Plan Administrator of his or her
reemployment. If the Employee is reemployed and fails to give notice to the Plan
Administrator of his or her reemployment, the Employee shall be liable for
repayment to the Bank of any Severance Benefits received under this Plan
following the date of reemployment.
3.08 Continuation of Employee Benefits. (i) An Employee who is eligible to
receive Severance Benefits under this Plan who was, at the date of Termination
of his or her Employment, a participant in the Federal Home Loan Bank of New
York Life Insurance Plan shall, while receiving Severance Benefits under this
Plan, be eligible to continue such participation in such plan, (ii) and an
Employee who is eligible to receive Severance Benefits under this Plan who was,
at the date of Termination of his or her Employment, a participant in the
Federal Home Loan Bank of New York Medical Benefits Plan, and any Medical
Benefits Plan to which such plan relates, and who shall duly and timely elect to
continue such participation under the provisions of the continuation coverage
provisions adopted by the Bank, which is not subject to the Consolidated Omnibus
Budget Reconciliation Act of 1986, shall, while such continuation coverage
election remains in effect, be eligible to continue such participation, with the
cost of such coverage to be borne by the Bank, but such Employee shall not be
eligible, following the Termination of his or her Employment, to participate in
the Federal Home Loan Bank of New York Flexible Benefits Plan. The continued
participation of such Employee in any of such plans under the provisions of this
Section 3.08 shall continue only for so long as the Employee shall continue to
be eligible for receive and shall be receiving Severance Benefits under this
Plan and shall cease upon the Employee’s reemployment or other termination of
Severance Benefits. Any previously accrued vacation pay to which the Employee is
entitled will be paid to the Employee in a lump sum as soon as practicable
following the Termination of the Employee’s Employment. Any cash advances which
were made to the Employee prior to the Termination of the Employee’s Employment
will be subtracted from any accrued vacation pay due to the Employee, and if no
such accrued vacation pay is due to the Employee, any such cash advances shall
be required to be repaid by the Employee upon the termination of the Employee’s
employment as a condition of receiving the Severance Benefits provided for under
the provisions of Section 3.02.

 

6



--------------------------------------------------------------------------------



 



3.09 Outplacement Services. The Bank may, on a case by case basis, but shall not
be required to, provide Outplacement Services to Terminated Employees eligible
for Severance Benefits under this Plan, the determination as to whether to
provide Outplacement Services to any Employee being within the sole and
exclusive discretion of the Plan Administrator; provided, that such Outplacement
Services shall not be provided to a Terminated Employee beyond the last day of
the second Year following the Year in which the Termination of Employment of the
Employee occurred. Generally, individual counseling may be provided only to
Officers and group counseling may be provided to other Exempt Employees and to
Non-Exempt Employees.
3.10 Severance Agreement. An Employee whose Employment with the Bank is
Terminated under conditions making the Employee eligible for Severance Benefits
under this Plan shall, as a condition of receiving such Severance Benefits, be
required to sign an agreement, in the form prescribed by the Bank, setting forth
the terms on which Severance Benefits are to be paid or provided to the Employee
and the acceptance thereof by the Employee. Such agreement shall include a
release of any claims the Employee may have, at the date of the agreement or
thereafter, against the Bank and any present and former directors, officers, and
employees of the Bank.
3.11 Termination of Employment. For all purposes of this Plan, the Employment of
an Employee shall be deemed to have been Terminated, and a Termination of
Employment of an Employee shall be deemed to have occurred, upon the earliest to
occur of the following events:
(i) On the effective date of a RIF applicable to the Employee;
(ii) On the effective date of the Employee’s Resignation from Employment;
(iii) On the effective date of the elimination by the Bank of the Employee’s
position; and
(iv) On the date on which it is anticipated by the Bank and the Employee that no
further services will be performed by the Employee after such date (whether as
an Employee or as an independent contractor) or that the level of bona fide
services the Employee will perform after such date will permanently decrease to
no more than twenty percent (20%) of the average level of bona fide services
performed (whether as an Employee or an independent contractor) over the
preceding thirty-six (36) month period; provided, that the Employment
relationship shall be treated as continuing while the Employee is on military
leave, sick leave, or other bona fide leave of absence (which shall be deemed to
exist only if there is a reasonable expectation that the Employee will return to
perform services for the Bank) if the period of such leave does not exceed six
(6) months, or, if longer, so long as the Employee retains a right to
reemployment with the Bank under an applicable statute or by contract, unless
the leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Employee to be unable to perform the duties of his position of
Employment or any substantially similar position of Employment, in which case a
twenty-nine (29) month period of absence may be substituted for such six
(6) month period; and provided, further, that if the period of leave described
in the preceding provision shall exceed six (6) months (or twenty-nine
(29) months, if applicable) and the Employee does not retain a right to
reemployment, the Employment of the Employee shall be deemed to have Terminated
on the first date following the end of such period.

 

7



--------------------------------------------------------------------------------



 



3.12 Determinations by the Plan Administrator to be Final. All determinations of
the Plan Administrator in the administration and application of the terms and
provisions of this Plan shall be final and binding upon all Employees without
any right of appeal.
3.13 Exceptional Cases. The Bank reserves the right, in its sole and absolute
discretion, to modify the application of the terms and provisions of this Plan
in the case of any Employee whose Employment with the Bank shall Terminate,
subject to the approval of the President of the Bank; provided, that nothing in
this Section 3.13 shall be deemed to authorize or permit the payment of
Severance Benefits or the continuation of benefits described in Section 3.08 or
3.09 to an Employee for a period that extends beyond the end of the second Year
following the Year in which the Termination of Employment of the Employee
occurred; provided, that nothing herein shall preclude the Bank from reimbursing
an Employee for benefits incurred by the Employee during the period described in
the foregoing provision as long as such reimbursement is paid no later than the
third Year following the Year in which the Termination of Employment occurred or
from reimbursing an Employee for payments of medical expenses incurred and paid
by the Employee and not reimbursed by a person other than the Employee and
allowable as a deduction under Section 213 of the Code (disregarding the
requirement of subsection (a) thereof that the deduction is available only to
the extent that such expenses exceed seven and one-half percent (7.5%) of
adjusted gross income) during a period for which the Employee is or would be
entitled to continuation coverage under a group health plan of the Bank under
the Consolidated Omnibus Budget Reconciliation Act of 1986 if the Employee
elected such coverage and paid the applicable premiums. Anything in this Plan to
the contrary notwithstanding, the time or schedule of payments of any benefits
provided under this Plan shall not be accelerated, nor shall any payment of any
benefits be deferred to a date other than the date fixed for such payment;
provided that the Bank reserves the right, in its sole and absolute discretion,
to pay in a lump sum upon the Termination of Employment any Severance Benefits
that may become payable to any Employee under the terms and provisions of this
Plan to whom the Bank shall, in its sole and absolute discretion, provide no
contribution of employee benefits or reimbursements pursuant to Section 3.08 or
3.09.

 

8



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL PROVISIONS
4.01 Allocation of Responsibility for Administration. The designated
representatives of the Bank shall have only those specific powers, duties,
responsibilities, and obligations as are specifically given them under this
Plan. The Plan Administrator shall have the sole responsibility for the
administration of this Plan, which responsibility is specifically described in
this Plan. Any direction given, information furnished, or action taken, by the
Plan Administrator shall be in accordance with the provisions of the Plan
authorizing or providing for such direction, information, or action. The Plan
Administrator may rely upon any such direction, information, or action of
another employee of the Bank as being proper under this Plan and is not required
to inquire into the propriety of any such direction, information, or action. It
is intended under this Plan that the Plan Administrator shall be responsible for
the proper exercise of his own powers, duties, responsibilities, and obligations
under this Plan and shall not be responsible for any act or failure to act of
another employee of the Bank. Neither the Plan Administrator nor the Bank makes
any guarantee to any Employee in any manner for any loss or other event because
of the Employee’s participation in this Plan.
4.02 Appointment of Plan Administrator. The Plan shall be administered by the
Plan Administrator or his duly designated representative pursuant to
Section 4.01.
4.03 Records and Reports. The Plan Administrator shall exercise such authority
and responsibility as he deems appropriate in order to comply with the terms of
the Plan relating to the records of the Participants. The Plan Administrator
shall be responsible for complying with any and all reporting, filing, and
disclosure requirements and other applicable laws and regulations with respect
to the Plan.
4.04 Other Powers and Duties of the Plan Administrator. The Plan Administrator
shall have such duties and powers as may be necessary to discharge his duties
under this Plan, including, but not limited to, the following:

  (a)  
to prepare and distribute, in such manner as the Plan Administrator determines
to be appropriate, information explaining the Plan;

  (b)  
to receive from the Bank and from Participants such information as shall be
necessary for the proper administration of the Plan;

  (c)  
to furnish to the Bank, upon request, such annual reports with respect to the
administration of the Plan as are reasonable and appropriate; and

  (d)  
to appoint individuals to assist in the administration of the Plan and any other
agents he deems advisable, including, but not limited to, legal and actuarial
counsel.

 

9



--------------------------------------------------------------------------------



 



The Plan Administrator shall have the exclusive discretionary authority and
power to determine eligibility for Severance Benefits and to construe the terms
and provisions of the Plan, determine questions of fact and law arising under
the Plan, direct disbursements pursuant to the Plan, and exercise all other
powers specified herein or which may be implied from the provisions hereof, and
the Plan Administrator may adopt such standards and procedures and such rules
for the conduct of the administration of the Plan as he may deem appropriate.
When making a determination or calculations, the Plan Administrator may rely
upon information furnished by an Employee, the Bank, or the legal counsel of the
Bank.

 

10



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
5.01 Non-guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Bank and any Employee, or as a
right of any Employee to be continued in the employ of the Bank, or as a
limitation of the right of the Bank to discharge any of its Employees, with or
without cause.
5.02 Rights to Bank’s Assets. No Employee or other person shall have any right
to, or interest in, any assets of the Bank, whether upon Termination of
Employment or otherwise.
5.03 Nonalienation of Severance Benefits. Severance Benefits payable or other
rights or benefits provided under this Plan shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of the
Employee, prior to actually being received by the person eligible for the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge, or otherwise dispose of any
right to Severance Benefits payable or other rights or benefits provided under
this Plan shall be void. The Bank shall not in any manner be liable for, or
subject to, the debts, contracts, liabilities, engagements, or torts of any
person eligible for Severance Benefits or other rights or benefits provided
under this Plan.
5.04 Divestment of Severance Benefits. Subject only to the specific provisions
of this Plan, nothing shall be deemed to divest an Employee of a right to the
Severance Benefits or other rights or benefits provided for which the Employee
may be or become eligible in accordance with the provisions of this Plan.
5.05 Discontinuance of Severance Benefits. In the event of a permanent
discontinuance of the Plan, or of any Severance Benefits thereunder, all
Employees shall receive any and all Severance Benefits for which they were
eligible as of the effective date of such discontinuance.
5.06 Construction. Except where otherwise indicated or unless the context of
this Plan clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, and references to any
of the masculine, feminine, or neuter include each of the similar masculine,
feminine, or neuter, and the terms “hereof,” “herein,” “hereby,” “hereunder,”
and all similar terms refer to this Plan as a whole and not to any particular
provision of this Plan.
5.07 Governing Law. This Plan shall be construed, administered, and enforced
according to the laws of the State of New York.

 

11



--------------------------------------------------------------------------------



 



ARTICLE VI
AMENDMENTS AND PLAN TERMINATION
6.01 Termination, Modification, and Amendment of the Plan. Notwithstanding
anything to the contrary stated in this Plan, the Bank expressly reserves the
right, at any time, for any reason, and without limitation, to terminate,
modify, or otherwise amend this Plan and any or all of the Severance Benefits
provided hereunder, either in whole or in part, whether as to all persons
covered hereby or as to one or more groups thereof. Those rights include
specifically, but are not limited to, (i) the right to terminate Severance
Benefits under this Plan with respect to all, or any individual or group of,
Employees, (ii) the right to modify Severance Benefits under this Plan to all,
or any individual or group of, Employees, or (iii) the right to amend this Plan,
or any term or condition hereof; in each case, whether or not such rights are
exercised with respect to any other Employees; provided, that no modification or
amendment shall be adopted by the Bank which shall adversely affect the
treatment for federal income tax purposes of benefits provided under this Plan
to Employees whose Employment is Terminated under conditions entitling them to
such benefits.
6.02 Action by the Bank. The termination, modification, or other amendment of
this Plan shall be effected by resolution of the Board of Directors of the Bank.

 

12